Citation Nr: 1615616	
Decision Date: 04/18/16    Archive Date: 04/26/16

DOCKET NO.  09-26 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a left knee condition, to include as secondary to service-connected disabilities. 


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and Spouse


ATTORNEY FOR THE BOARD

Daniel Bassett, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February to May 1991 and March 1993 to December 2007.

This case is before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  The record shows that the jurisdiction of his case now rests with the Waco, Texas RO.

In July 2015, the Veteran testified at a Travel Board hearing at the RO before the undersigned Veterans Law Judge.  A transcript of that proceeding is of record.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks service connection for a left knee disability.  He asserts that his knee was injured in service due to parachute jumping and that his service-connected right knee disability either caused or aggravates his left knee disability. 

The military personnel records and the service treatment records (STRs) from 1990 and 1991 include complaints related to the left knee.  On a November 1990 enlistment report of medical history, the examiner recorded the Veteran's contentions that he had some problems with an acute condition of the left knee with painless posterior swelling that cleared with rest.  The accompanying November 1990 enlistment examination for the National Guard that did not find any left knee abnormalities.  In addition, a pre-enlistment record dated in January 1991 indicated that the Veteran complained of "water on the left knee" to a private doctor who examined the Veteran's left knee and found no abnormality. 

The Veteran has been afforded three examinations addressing his left knee disability.  In October 2007, the Veteran told the examiner that he had no problem with his left knee, and there was no diagnosis of a left knee disability.  In a November 2013 disability benefits questionnaire, the examiner diagnosed a ligament tear on his left side and osteoarthritis of both knees.  After a hearing in July 2015, the Board remanded the claim for another VA examination.

The third VA examination took place in December 2015.  It is unclear whether the Veteran has a current left knee disability.  The VA examiner opined that the etiology of the Veteran's left knee pain was his left lateral patellar tilt and stated that patellar tilt is a congenital abnormality.  The December 2015 VA examiner stated that the Veteran had a left knee condition prior to entering service but had a normal knee evaluation in January 1991.  

The Board finds that another VA examination is necessary because there is insufficient evidence to decide the claim.

A Veteran is presumed to be in sound condition when entering military service except for conditions noted on the entrance examination.  To rebut this presumption of soundness, VA must establish clear and unmistakable evidence that (1) an injury or disease existed before acceptance and enrollment into service, and (2) was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  The December 2015 VA examiner's report indicates that the Veteran's condition pre-existed his service.  However, there is conflicting evidence as to whether the Veteran actually had a knee condition at this point.  Further, the December 2015 VA examiner did not provide a rationale to support the conclusion that the Veteran had a left knee condition prior to entering service.

Moreover, another VA examination is necessary to determine whether the Veteran's left knee disability (i) constitutes a congenital defect, and, if so, whether there is any additional disability due to a superimposed disease or injury during service; (ii) whether it constitutes a congenital disease, and, if so, whether it was aggravated by her period of active service beyond the natural progression, or (iii) constitutes an acquired disorder.  See 38 C.F.R. §§ 3.303(c), 4.9; VAOPGCPREC 82-90 (1990).   The December 2015 VA examiner described the Veteran's left knee disability as a "congenital abnormality."  It is unclear whether this description identifies the Veteran's left knee condition as a congenital defect or a congenital disease. 

Since the claims file is being returned it should be updated to include any recent VA treatment records that are not of record.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all VA medical records pertaining to the Veteran not currently of record, dated from February 2016 to the present.  

2.  With appropriate authorization from the Veteran, obtain and associate with the electronic record all pertinent private treatment records identified that have not already been obtained.  

3.  Thereafter, schedule the Veteran for a VA examination to ascertain the nature and etiology of any left knee disability found to be present.  The claims folder and a copy of this Remand must be made available to the examiner.  The examiner should note in the examination report that the claims folder has been reviewed.  Any appropriate evaluations, studies, and testing deemed necessary by the examiner should be conducted at this time, and included in the examination report.

The VA examiner should identify any current diagnosed disabilities related to the Veteran's claim for left knee disability and respond to the following:  

(a)  Does the Veteran have a current left knee disability?  The examiner should address whether the December 2015 VA examination finding of "lateral patellar tilt" is a disability.

(b)  Is lateral patellar tilt a congenital disease or a congenital defect?  

To assist the examiner, for VA adjudication purposes, "disease" generally refers to a condition considered capable of improving or deteriorating, whereas "defect" generally refers to a structural or inherent abnormality which is more or less static in nature that is not considered capable of improving or deteriorating.  (As an example, VA considers sickle cell anemia as congenital "disease" for VA purposes, whereas refractive error is considered a congenital "defect.")

(c)  If lateral patellar tilt is a congenital defect, the examiner should state whether it is at least as likely as not (50 percent probability or greater) that the defect was subject to a superimposed disease or injury during service that resulted in a current disability.

(d)  If lateral patellar tilt is a congenital disease, the examiner should state whether it is undebatable that the disease preexisted the Veteran's service.  

(e)  If lateral patellar tilt is a congenital disease, the examiner should state whether there was an increase in the severity during service.  

(f)  If the evidence reflects an increase, the examiner should indicate whether any increase was undebatably due to the natural progression of the disorder, as opposed to a chronic permanent worsening of the underlying pathology.

(g)  If lateral patellar tilt is not congenital and/or did not preexist service, the examiner should state whether it is at least as likely as not (50 percent probability or greater) that lateral patellar tilt manifested during, or is otherwise etiologically related to, the Veteran's military service.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1), copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available for review.

If the examiner is unable to render the requested opinions without resorting to speculation, he or she must so state.  However, a complete explanation for such a finding must be provided, such as whether there is inadequate factual information, whether the question falls within the limits of current medical knowledge or scientific development, whether the cause of the condition in question is truly unknowable, and/or whether the question is so outside the norm of practice that it is impossible for the examiner to use his or her medical expertise and training to render an opinion.

4.  After undertaking any other development deemed to be warranted, the AOJ should then re-adjudicate the claim of service connection for left knee disability.  If any benefit sought on appeal is not granted, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the requisite opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate action.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

